   Case: 4:20-cv-01142-SEP Doc. #: 8 Filed: 11/23/20 Page: 1 of 8 PageID #: 26




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 ADAM L. CLARK,                                   )
                                                  )
                 Plaintiff,                       )
                                                  )
         v.                                       )              No. 4:20-CV-01142-SEP
                                                  )
 FARMINGTON CORRECTIONAL                          )
 CENTER, et al.,                                  )
                                                  )
                 Defendants.                      )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the application of self-represented Plaintiff Adam L.

Clark, an incarcerated person at Farmington Correctional Center, to proceed in the district court

without prepaying fees and costs. Having reviewed the motion and the financial information

provided in support, the Court concludes that Plaintiff is unable to pay the entire filing fee and

will assess an initial partial filing fee of $1.70. See 28 U.S.C. § 1915(b)(1). Additionally, the

Court will issue process on the complaint as to Defendant Michael G. Thompson in his

individual capacity pursuant to 28 U.S.C. § 1915(e)(2). The Court will dismiss without prejudice

Plaintiff’s claims brought against Defendant Michael G. Thompson in his official capacity and

all claims brought against Defendants Farmington Correctional Center and Warden Teri Lawson.

                     Initial Filing Fee Under Prison Litigation Reform Act

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior
   Case: 4:20-cv-01142-SEP Doc. #: 8 Filed: 11/23/20 Page: 2 of 8 PageID #: 27




six-month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. See 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward

these monthly payments to the Clerk of Court each time the amount in the prisoner’s account

exceeds $10.00, until the filing fee is paid in full. Id.

        In support of his application to proceed in the district court without prepaying fees and

costs, Plaintiff submitted his certified inmate account statement showing an average monthly

deposit of $8.50. The Court will therefore assess an initial partial filing fee of $1.70, which is

twenty percent of Plaintiff’s average monthly deposit.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted.

An action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams,

490 U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it

does not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The Court must assume the veracity of well-pleaded

facts but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).


                                                  -2-
      Case: 4:20-cv-01142-SEP Doc. #: 8 Filed: 11/23/20 Page: 3 of 8 PageID #: 28




           This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the Court

should “construe the complaint in a way that permits the layperson’s claim to be considered

within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                                 The Complaint

           Plaintiff brings this suit against Defendant Correctional Officer Michael Thompson and

Warden Teri Lawson from Farmington Correctional Center (“FCC”), alleging they violated his

constitutional right to be free of cruel and unusual punishment. He sues Thompson in both his

individual and official capacity and sues Lawson in her official capacity only. Plaintiff’s

allegations arise out of an incident with Thompson on December 30, 2019.

           In the grievance appeal attached to his complaint, Plaintiff states he is disabled and uses a

cane to walk.1 Plaintiff states that on December 30, 2019, despite his disability, he was relieved

of his cane, cuffed behind his back, and in transit.2 Plaintiff states in his grievance appeal:

           CO I Thompson was pushing me to walk faster than I’m able. He grabbed the
           restraints and spun me around. Then CO I Thompson commenced to kneeing me

1
  Plaintiff has attached a handwritten copy of his Offender Grievance Appeal and the Grievance Appeal
Response as exhibits to the complaint. The Court will treat these attachments as part of the pleadings. See
Fed. R. Civ. P. 10(c) (“A copy of a written instrument that is an exhibit to a pleading is part of the pleading
for all purposes”).
2
    Plaintiff’s use of the term “in transit” appears to refer to his walking with a correctional officer.

                                                         -3-
   Case: 4:20-cv-01142-SEP Doc. #: 8 Filed: 11/23/20 Page: 4 of 8 PageID #: 29




       in the head more than 5 times, then continued down my body ending with my
       stomach. This is after he slammed me down of course on December 30, 2019 in
       the yard in front of 10 house.

Plaintiff states that while cuffed and in transit, Thompson accused him of using heroin and then

assaulted him by kneeing him several times in the head, chest, and upper body. As a result,

Plaintiff suffered many cuts and bruises and currently suffers from untreatable tinnitus.

       Plaintiff states that after the alleged assault he was locked in solitary confinement and did

not receive medical attention for ten days, despite calling for medical emergencies four times.

On January 8, 2020, Plaintiff was treated by a nurse, who diagnosed Plaintiff with fluid on his

ear allegedly from the trauma of the assault.

       Plaintiff alleges Thompson used unreasonable force when he assaulted Plaintiff while

Plaintiff was cuffed behind his back and in transit. He states that he suffered several cuts and

bruises to his neck, head, and ear, and he was denied medical attention for ten days. Plaintiff

seeks an unspecified amount of money for his injuries, pain, and suffering.

                                            Discussion

       (1)     Defendant Thompson

       The Eighth Amendment forbids the “unnecessary and wanton infliction of pain”

constituting cruel and unusual punishment. Hudson v. McMillan, 503 U.S. 1, 9-10 (1992); see

also Burns v. Eaton, 752 F.3d 1136, 1138 (8th Cir. 2014) (“After incarceration, only the

unnecessary and wanton infliction of pain constitutes cruel and unusual punishment forbidden by

the Eighth Amendment”). When a prison official is accused of using excessive physical force in

violation of the Eighth Amendment, the core judicial inquiry is “whether force was applied in a

good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”

Jackson v. Gutzmer, 866 F.3d 969, 974 (8th Cir. 2017).


                                                -4-
    Case: 4:20-cv-01142-SEP Doc. #: 8 Filed: 11/23/20 Page: 5 of 8 PageID #: 30




        Plaintiff alleges he was handcuffed behind his back and forced to walk without his cane

at a rapid and unsustainable pace by Thompson. Then, while Plaintiff was still handcuffed

behind his back, Thompson accused Plaintiff of using drugs, knocked him down, and kneed him

repeatedly in the head, upper body, and chest. The Court finds on initial review that Plaintiff has

stated a plausible claim that Thompson used excessive force in violation of the Eighth

Amendment. The Court will issue process on Defendant Thompson in his individual capacity.3

        (2)     Defendant Lawson

        Plaintiff alleges Lawson “failed to ensure [his] safety and personal security. Under this

Warden’s watch I was assaulted, accused of doing heroin, then locked in a cell with no medical

attention until [ten] days later.” But Plaintiff sues Lawson only in her official capacity. “Section

1983 provides for an action against a ‘person’ for a violation, under color of law, of another’s

civil rights.” McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008). But “neither a State nor its

officials acting in their official capacity are ‘persons’ under § 1983.” Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989); see also Calzone v. Hawley, 866 F.3d 866, 872 (8th Cir. 2017)

(stating that a “suit for damages against a state official in his official capacity is a suit against the

State, and the State is not a person under § 1983”). Moreover, in the absence of a waiver, the

Eleventh Amendment bars suit against a state official acting in his or her official capacity.

Morstad v. Dep’t of Corr. & Rehab., 147 F.3d 741, 744 (8th Cir. 1998).

        This claim would also fail against Lawson in her individual capacity. Plaintiff’s

allegation is that “under this warden’s watch,” he was assaulted. He does not claim Lawson was



3
  An official capacity claim against an individual is actually “against the governmental entity itself.” See
White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). In order to prevail on an official capacity claim,
Plaintiff would have to establish the governmental entity’s liability for the alleged conduct. Kelly v. City
of Omaha, 813 F.3d 1070, 1075 (8th Cir. 2016). Plaintiff has not alleged such governmental liability, and
therefore his official capacity claim against Thompson will be dismissed.
                                                    -5-
   Case: 4:20-cv-01142-SEP Doc. #: 8 Filed: 11/23/20 Page: 6 of 8 PageID #: 31




personally involved in or directly responsible for the assault. Rather, he attempts to sue her

under the doctrine of respondeat superior, which would hold Lawson liable for acts of her

subordinates. To be cognizable under § 1983, a claim must allege that the defendant was

personally involved in or directly responsible for the incidents that deprived the plaintiff of his

constitutional rights. Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985). Government

officials may not be held liable for unconstitutional conduct under a theory of respondeat

superior. Rogers v. King, 885 F.3d 1118, 1122 (8th Cir. 2018).

       Because Lawson cannot be held liable for the acts alleged in Plaintiff’s complaint, either

in her individual or official capacity, the Court will dismiss Defendant Lawson from the

complaint without prejudice.

       (3)     Defendant Farmington Correctional Center

       Although Plaintiff names FCC as a defendant in his caption, he does not identify FCC as

a separate defendant when identifying the named Defendants on the court-provided form. Given

the context and the styling of the caption, it seems likely that Plaintiff has named FCC in the

caption of his complaint to identify the place of employment of Defendants Thompson and

Lawson, rather than naming the institution itself as a defendant. Simply placing a defendant’s

name in the caption is not enough to assert its responsibility. See Krych v. Hvass, 83 F. App’x.

854, 855 (8th Cir. 2003) (per curiam) (affirming the dismissal of defendants who were merely

listed in a complaint and were not alleged to have been personally involved in the constitutional

violations); Allen v. Purkett, 5 F.3d 1151, 1153 (8th Cir. 1993) (affirming the dismissal of two

named defendants who had no factual allegations made against them).

       Plaintiff has made no allegations against FCC in the body of his complaint, and he could

not sue FCC in any event. A claim against FCC is, in effect, a claim against the State of


                                                 -6-
   Case: 4:20-cv-01142-SEP Doc. #: 8 Filed: 11/23/20 Page: 7 of 8 PageID #: 32




Missouri. “Section 1983 provides for an action against a ‘person’ for a violation, under color of

law, of another’s civil rights.” McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008). See also

Deretich v. Office of Admin. Hearings, 798 F.2d 1147, 1154 (8th Cir. 1986) (stating that “[§]

1983 provides a cause of action against persons only”). “[N]either a State nor its officials acting

in their official capacity are ‘persons’ under § 1983.” Will, 491 U.S. at 71; see also Calzone, 866

F.3d at 872 (stating that a “State is not a person under § 1983”). Therefore, the Court will

dismiss Plaintiff’s claims against FCC as legally frivolous.

       (4)     Motion to Appoint Counsel

       Finally, Plaintiff has filed a motion to appoint counsel. In civil cases, a pro se litigant

does not have a constitutional or statutory right to appointed counsel. Ward v. Smith, 721 F.3d

940, 942 (8th Cir. 2013); see also Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). A

district court may appoint counsel in a civil case if the court is “convinced that an indigent

plaintiff has stated a non-frivolous claim . . . and where the nature of the litigation is such that

plaintiff as well as the court will benefit from the assistance of counsel.” Patterson v. Kelley,

902 F.3d 845, 850 (8th Cir. 2018). When determining whether to appoint counsel, a court

considers factors such as the complexity of the case, the ability of the pro se litigant to

investigate the facts, the existence of conflicting testimony, and the ability of the pro se litigant

to present his or her claim. Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

       After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Plaintiff has demonstrated that he can adequately present his claims to

the Court. Additionally, neither the factual nor the legal issues in this case appear to be complex.

The Court will entertain future motions for appointment of counsel as the case progresses.

       Accordingly,


                                                  -7-
   Case: 4:20-cv-01142-SEP Doc. #: 8 Filed: 11/23/20 Page: 8 of 8 PageID #: 33




       IT IS HEREBY ORDERED that Plaintiff’s application to proceed in district court

without prepaying fees or costs is GRANTED. Doc. [2].

       IT IS FURTHER ORDERED that Plaintiff shall pay the $1.70 initial partial filing fee

within twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his

remittance payable to “Clerk, United States District Court,” and to include upon it his name and

the case number.

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause

process to issue upon the complaint, pursuant to the service agreement the Court maintains with

the Missouri Attorney General’s Office, as to Defendant Michael G. Thompson in his individual

capacity.

       IT IS FURTHER ORDERED that Plaintiff’s claims brought against Defendant Michael

G. Thompson in his official capacity are DISMISSED without prejudice.

       IT IS FURTHER ORDERED that Plaintiff’s claims brought against Defendant Teri

Lawson in her individual and official capacities are DISMISSED without prejudice.

       IT IS FURTHER ORDERED that Plaintiff’s claims brought against Defendant

Farmington Correctional Center are DISMISSED without prejudice.

       IT IS FINALLY ORDERED that Plaintiff’s motion to appoint counsel is DENIED

without prejudice. Doc. [4].

       An order of partial dismissal will accompany this memorandum and order.

       Dated this 23rd day of November, 2020.



                                                 SARAH E. PITLYK
                                                 UNITED STATES DISTRICT JUDGE




                                                -8-
